2006 discharge (debate)
The next item is the joint debate on
the report by Dan Jørgensen on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section III - Commission
(SEC(2007)1056 - C6 0390/2007 - (SEC(2007)1055 - C6 0362/2007 -,
the report by José Javier Pomés Ruiz on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section I - European Parliament (C6-0363/2007 -,
the report by Nils Lundgren on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section II - Council (C6-0364/2007 -,
the report by Nils Lundgren on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section IV - Court of Justice (C6-0365/2007 -,
the report by Nils Lundgren on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section V - Court of Auditors (C6-0366/2007 -,
the report by Nils Lundgren on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section VI - European Economic and Social Committee (C6-0367/2007 -,
the report by Nils Lundgren on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section VII - Committee of the Regions (C6-0368/2007 -,
the report by Nils Lundgren on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section VIII - European Ombudsman (C6-0369/2007 -,
the report by Nils Lundgren on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section IX - European Data Protection Supervisor (C6-0370/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2006 (C6-0372/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2006 (C6-0381/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2006 (C6-0371/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the Translation Centre for the bodies of the European Union for the financial year 2006 (C6-0378/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2006 (C6-0386/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2006 (C6-0375/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights (formerly the European Monitoring Centre on Racism and Xenophobia) for the financial year 2006 (C6-0374/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Agency for Reconstruction for the financial year 2006 (C6-0373/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2006 (C6-0376/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2006 (C6-0377/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Medicines Agency for the financial year 2006 (C6-0379/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2006 (C6-0384/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2006 (C6-0382/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Aviation Safety Authority for the financial year 2006 (C6-0383/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2006 (C6-0387/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2006 (C6-0385/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2006 (C6-0389/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of Eurojust for the financial year 2006 (C6-0380/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European Police College for the financial year 2006 (C6-0388/2007 -,
the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the Sixth, Seventh, Eighth and Ninth European Development Funds for the financial year 2006 - C6-0118/2007 -,
(ex-rapporteur: Mr Stubb)
and the report by Hans-Peter Martin on behalf of the Committee on Budgetary Control on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2006 (C6-0049/2008 - 2008/2000 (DEC)).
rapporteur. - (DA) Mr President, I must begin by reminding everyone that we are nearing the end of an incredibly important exercise. In general terms, if Parliament's role is analysed in relation to that of the other institutions, it is perhaps possible to say that we have three main tasks. We are involved in creating legislation for the European countries and their citizens. We are involved in establishing the budget, i.e. determining what the EU's funds should be used for. Finally, the last role is to act as a supervisory body. It is Parliament that is the citizens' watchdog, if one can put it that way. The exercise that we will complete here today is possibly the most important part of this role of supervisory body: it is the part where we meticulously review the Commission and the other institutions in relation to how they manage the funds, and not least, of course, assess how things are working in the Member States, where we know that around 80% of the EU's funds are managed.
That said, it is also naturally down to me to praise my fellow Members from the other groups. It is Parliament as a whole that will vote on the report today. I believe we have enjoyed excellent cooperation within the Committee on Budgetary Control. I would particularly like to mention the shadow rapporteurs, who I believe have contributed very constructively to the matter. This is of course why we have been able to exert such enormous pressure on the Commission and enter into such constructive dialogue with it.
Let me begin by mentioning a couple of positive points. I will certainly move on to the negative aspects, but let me begin by mentioning a couple of positive points in relation to previous years. There is no doubt that within the agricultural sector we have made good progress in connection with controlling the funds. The 'integrated financial control system' - and yes, this is probably not the view of many citizens out there in Europe who are following this speech - means of course that a completely new and much more effective way of controlling the EU's agricultural funds has been introduced. The system is extremely effective. The European Court of Auditors itself has highlighted this many times. We already know that within a few years essentially all the funds within the agricultural policy will be covered by this very effective system, which definitely deserves praise. However, in recent years we have had heard strong criticism regarding a number of points connected with the research policy. In addition, it must be noted at this point that the Commission has taken our criticism very seriously and has implemented an action plan, which has ensured that many of these problems are in the process of being resolved. The Commission deserves a great deal of praise for this. Finally, we are naturally very pleased about the initiatives, which have been brought out into the open. We now have openness concerning the recipients of EU support in relation to both social funds and agricultural expenses. Additionally, we will now find out the names of the participants of the various working groups in the Council and the Commission, something that this House has fought for for many years. The Commission has now consented to disclose this information.
It has to be said that this is a very positive development. However, it is of course clear that this process has concerned areas in which we have had a certain amount of criticism. Everyone who has been following the process knows that this specifically concerns two areas: the Structural Funds and foreign policy matters, i.e. external matters. With regard to the Structural Funds, the Court of Auditors concluded very clearly that 12% of the funds that had been paid out should never have been paid: 12%, or almost EUR 4 billion. It is obvious that this is a completely unacceptable situation.
It was the starting point for the exercise that we will conclude today. We have had several consultations, and together with the committee I have personally enjoyed close dialogue with the Commission. The fact that as rapporteur I can now finish by granting discharge is solely due to the fact that we have achieved a number of results. The Commission has actually implemented a considerable number of reforms - it has been shown that 37 very specific points will now be implemented. This has been adopted by the College of Commissioners. In some areas, it is a question of introducing both more and tighter controls, while in other areas it is a question of simplifying the controls to make them more effective. In all areas, very clear deadlines have been introduced. We have been given some very clear criteria regarding how feedback should be given, so that both we and the public have the opportunity to check that this also actually has a positive effect. We must remember two things: firstly, of course, the fact that the money that was paid out incorrectly in 2006 - which is the subject of this procedure - is to be recovered. We believe that this has now been guaranteed. However, there must also be a guarantee that it will not happen again in future. This is probably just as important. With the new procedures that the Commission has put forward, we believe that this goal has been achieved.
It is obvious that fine words alone are not enough. Although we have now said that we accept the reforms that have been put forward, we will follow up this matter and monitor process very carefully. Therefore, today I would also like to put forward an amendment proposal, which I understand that the Commission is prepared to support. I have received an indication from Mr Kallas that it may be an acceptable solution if the Commission were to meet with the Committee on Budgetary Control once a month and give us the opportunity to discuss the progress made in this area. This would be incredibly beneficial for both parties.
Allow me to say a few words about the second area in which we have experienced major problems. This concerns matters of foreign policy. More specifically, it concerns the issue of Iraq. We know that the EU is providing some funding for the reconstruction of Iraq - there are certainly many good political reasons for doing so. We have singled out Iraq as an example. We would like a list of the specific projects in Iraq that are financed either in part or in full by the EU via the UN and the World Bank. Obtaining such a list has proved to be extremely difficult. It has taken several months. The information that we already knew should have been on the list was nevertheless not on the list, and there was a prolonged discussion back and forth until, quite recently, we finally obtained the information that we should have had in the first place. This is of course why we are now finally in a position where we can actually also give discharge in this area. The most important question in connection with this is naturally: what about the future? Iraq is simply one example. What about the other countries, of which there are more than 100, where the EU provides support for various activities? The Commission has now committed itself to granting public access to the final beneficiary, i.e. the final recipient of the support, from 2007 onwards, which is something that I acknowledge and believe is entirely necessary.
For all these reasons, I recommend that we grant discharge. There are a number of criticisms that can be highlighted with regard to the Commission and with regard to the ways that things are done in the Member States. I would also like to say that we have achieved a result through good dialogue with the Commission. This means that we can now recommend that approval be granted for the accounts for 2006. There are still areas in which we would like to see things being taken further. We would very much like to have 'national declarations of assurance', as is the term here in Parliament, i.e. annual national auditing declarations, signed by the finance minister of the country in question. We still believe that this would be a very beneficial tool in the fight against deception, fraud and secrecy concerning EU funds in the individual countries. With this concluding wish, I would like to say thank you for the opportunity to speak in the first round.
rapporteur. - (ES) Mr President, welcome to this debate, attended by the Secretary-General and of course welcome to Mr Kallas. I cannot welcome anyone from the Council, as it appears that it does not have anything to do with accounts and taking responsibility for the political debate on discharge. I hope that when the Council has a president, after the Treaty of Lisbon, we will be guaranteed that the Council will also be present at this debate.
I would first like to congratulate my colleague Dan Jørgensen on his excellent report, and highlight from what he said how well things are being done in the European Union, and how they are being done better every year. He referred on several occasions to an initiative by Commissioner Kallas and the Commission on transparency. I was rapporteur two months ago for an own-initiative report supporting the transparency policy. Well, the Commission is indeed making progress on transparency policy, as Parliament has also done.
I would like to point out that the role of Parliament in giving discharge is a political role, and that we are not and nor should we be accountants. It is a political role, and the question that we have to answer for citizens is: with the money that Parliament has, have we been able to meet the budgetary challenges for the 2006 financial year? Challenges such as Parliament preparing for enlargement, to receive new Member States, expanding the information policy, doing our work better, preparing ourselves for the challenge of Lisbon, in that we are going to have to legislate more and in the best possible way.
What is the political verdict on what we have done with these financial commitments? It is a positive one. We have done well. I would like to highlight a few points from this financial year. Firstly, on the initiative of President Hans Pöttering, we have initiated a political dialogue between the Presidency and the procedure for discharge, which until now did not appear to be possible. Now it is possible, and your vice-president was present at the debate, facing up to the questions put to him live and direct by the committee. Also, on the initiative of the President, the Bureau is going to have a regular procedure of working with the Committee on Budgets and the Committee on Budgetary Control, so I thank you.
Many aspects of transparency in Parliament have improved, as you can see in the report. We have improved the presentation of the roles of our assistants. What has not been possible this year has been for us to finally create a statute for assistants, which we are asking for. The truth is that as MEPs it has taken us a long time to have our own statute. In short, we will have to ask for patience, but we must emphasise that we have not yet achieved this objective. In 2006, however, the reference year, 99% of papers were submitted in the right way, so I think that this issue is also moving in the right direction.
We have outstanding problems, and on these we are more or less trying to do what we can. Citizens do not understand why Parliament should have three locations, they do not understand it, and they are not going to understand it because it is not easy to understand. This is another challenge for when the Council has a president: finding a solution. Parliament has, however, done its duty and reduced the cost of the three locations from EUR 203 million in 2002 to EUR 155 million. We have cut the bill by 24%, which is good.
What challenges are we going to tackle, as I mention in this report? As I have just said, giving our assistants a definitive statute, as we have ourselves. There is also the challenge of legislating better. Parliament is going to play a much greater qualitative role and have a much larger workload with the Lisbon Treaty when it comes.
Let us hope that the Belgian Government, now that we have a Belgian Government, will treat us a little better in terms of buildings policy than it has up to now, as its treatment has been mediocre.
I would like to finish by saying that we have had a prudent year in terms of our budgetary responsibilities, and this is why I am asking you to vote in favour of these accounts for 2006.
rapporteur. - (SV) Mr President, I have been the rapporteur for these other institutions as they have been called, seven of them, in other words the Council, the Court of Justice, the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions, the European Data Protection Supervisor and the European Ombudsman.
I have had no serious objections to anything I have looked at. It has been a matter of normal comments on what can and should be improved. There have been no revelations which could in any way call into question granting of discharge to any of these seven institutions.
Nevertheless, I would like to take this opportunity to remind everyone that granting discharge, exacting responsibility, is fundamental to democracy. I have no faith in this chamber's way of handling this task, as I had precisely the same job of examining these seven institutions two years ago and then, ladies and gentlemen, discovered the most appalling things going on in the Committee of the Regions. I found that fraud of the most serious nature had been committed there. I obtained material which you were all able to read in the secret reading room.
There were three separate investigations into this: one by OLAF, our Anti-Fraud Office, one by the Court of Auditors, and the Committee of the Regions itself also conducted an internal investigation. They had dismissed their internal auditors. The list of complaints was endless.
I therefore naturally proposed that we should not grant discharge in those circumstances. I said this in the committee. The committee still voted to discharge. I said the same thing here in Parliament two years ago, and you voted to discharge by a large majority.
This shows that when you should be voting to discharge here today on my recommendation, you are not doing so because I say so but purely out of habit. This assembly is not accepting its responsibility. It is thinking more of the EU's reputation. You are thinking more about deceiving the citizens, the voters. They must not be allowed to know what is going on. Therefore, it is with considerable sadness that I say 'yes, this time these other institutions can be granted discharge'. I can do so with a clear conscience. Most of you cannot.
rapporteur. - (DE) Mr President, you despot! My speech today is directed to all those ...
(The President cut off the speaker)
That is the second time that you have spoken like this. I reserve the right to take action against you.
rapporteur. - (DE) What I have to present here is an object lesson for all those who are interested in the way political decisions are actually made, a didactic play about the failure of control to function in this Parliament. When the political science students of the future or citizens who are interested in politics get wind of it, it will be a classic. As part of the discharge report, we took over, word for word, passages provided by members of the main Groups expressing opinions that were critical of the agencies. For example, that it is clear that decentralisation and devolution were one of the main results of the process of Commission reform that was started in 1999, but that the Commission has still not produced a study or report or interim financial statement on this form of administrative management. This was then included in my main considerations.
The author of this text, Mrs Gräßle, comes from a large group. Her amendment to the report was to remove precisely those statements. There are many other examples, including Mrs Haug's contribution, which also related to critical remarks about the agencies, highlighting, for example, that only two of the agencies are completely independent of EU grants, while most of them are financed exclusively from EU funds - that is in one of Mrs Haug's documents. However, here it has been cut out!
The Chairman of the Committee on Budgetary Control, Mr Bösch, frequently makes very critical remarks about the agencies - but not in committee. Then when it really matters, when it is the appropriate time, when there is a real opportunity to pinpoint that there has been irresponsible proliferation amongst the agencies, that so much is in a sorry state, then, at the request of the large groups, it is simply deleted. As if that were not enough, what others are allowed to do, I, as rapporteur, may not do. Thus the whole explanatory statement is simply censored, so I will therefore take the liberty to read out what otherwise would no longer be accessible to the public from the plenary.
The part that was cut out reads: 'Decentralisation and devolution were key objectives of the Commission reform process starting in 1999. To date, no assessment of this process has been submitted. In addition, the Commission has never given a convincing explanation of the added value provided by the decentralised agencies, why their tasks could not equally well be performed within the Commission, or, as in many cases, why action by the European Union was required in the area concerned in the first place.
Instead, the result has been irresponsible proliferation. New agencies have been set up on the basis of bizarre political decisions. These new agencies are not subject to control and are often uncontrollable, mostly inefficient and, above all, they give rise to significant burdens on European taxpayers.
At the same time, an unprecedented range of staff privileges has become established. In other words, the Commission's reform efforts, whose aims were linked to assurances concerning responsibility, accountability, efficiency, a new European service culture and transparency, have proved a spectacular failure. The unacceptable confusion in the area of devolution and decentralisation policy is now clear for all to see. Responsible action this is not.'
Even a rapporteur is not allowed to include this in an explanatory statement. Of course, it fits with this political scenario that, when the debate began on the twenty reports that I presented to the Committee, every time anyone else spoke, the amendments had been prepared and also censored behind their back.
rapporteur. - (SV) Mr President, I shall begin by discussing discharge regarding the European Development Fund. Many of you here were perhaps expecting another tall, Nordic young man to be doing this job, namely our colleague Alexander Stubb, but, as some of you will know, Alexander is unable to be here with us today as he has been appointed Finland's new Minister of Foreign Affairs. He therefore asked me to take over and present his work and his report here today. I believe that I am speaking for the majority here when I say that we are sad to lose Alexander, but that it is great news for Alexander and especially great news for Finland.
However, I would like to start by congratulating him on the work he has done here on the European Development Fund. Work in committee went very well, and it is a united committee which is discussing discharging the development funds today. The European Development Funds are, of course, one of the means of promoting democracy and economic development in the ACP (Africa, Caribbean and Pacific) States. It is for this reason that I think it is gratifying to be able to see that the money is being used in a correct and responsible manner. In 2006 they had considerable resources, EUR 3 billion in commitments, and managed to pay out just under 90% of this.
However, the fact that here today we are pleased to be able to grant, and propose the granting of discharge to the Commission which has managed these development funds - and this is something we really are pleased about - does not mean that there are no challenges or that there are no areas which we need to work on in the future. I would just like to bring up a few of these. For example, unlike last year, we can state that the Court of Auditors did not present an entirely clean statement of assurance, but pointed out a number of problems, for example regarding evidence of transactions which could have been better documented and regarding payments from different delegations. However, I would like to give the Commission credit for having taken these problems seriously and presented concrete, correct and important solutions to these challenges.
Furthermore, in our report we also highlight the problems incurred by the delay in implementing the modern IT system. This is a matter which we take seriously, and we hope that the Commission is working on it further.
Enough of the more administrative and economic aspects, as there are also a number of politically important issues which I would like to raise. Firstly, the fact that the work of the European Development Fund could be made considerably easier if it were incorporated in the ordinary budget. Similarly, we believe that if we had one financial regulation which controlled all current and future development funds, that would also make work easier.
That is enough about the European Development Fund. I would like to take this opportunity to briefly mention something about discharge of the independent agencies. I bring this up partly because I have been responsible for this work in the Group of the European People's Party and European Democrats, but possibly mainly because the rapporteur, as we heard just now, has an unusual attitude, to say the least, and has not exactly taken the line the committee chose to follow. I think it is very strange that Hans-Peter Martin has not chosen to remove his name from all these reports, considering that it is not his opinion which we will be voting on in plenary here today.
If, nevertheless, I am to say something about the work itself, about some of the important opinions that, despite everything, we have in these reports - and which we have obtained thanks to successful and close cooperation between the Socialist Group, our group, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance - I would just like to highlight the fact that we grant discharge because we think that there are grounds in the Court of Auditors' statement for approving the management of the finances of these independent agencies. However, alongside that, there are also problems there, which we hope will be worked on further. This particularly involves all the institutions - the Council, the Commission and the European Parliament - being better at examining the agencies' requests. I hope that everyone will take responsibility for this.
I will return next year, when I will be the rapporteur on this issue and hope to be able to discuss it with the Commission in greater depth.
Vice-President of the European Commission. - (ET) Mr President, Mr Jørgensen, rapporteurs, Honourable Members of Parliament, allow me to thank Parliament, the Budget Control Committee, the rapporteur Mr Jørgensen, and his fellow rapporteurs on the report they have produced and the Committee's recommendation that the budget for 2006 should be discharged. I would also like to thank Alexander Stubb for his report dealing with the discharge in respect of the use of instruments under the European Development Fund.
Despite the fact that the European Court of Auditors was unable to give a statement of full assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions for the year 2006, the results of its audit are the best since the practice of giving a statement of assurance began. The Court of Auditors acknowledged the progress we have made. I am pleased to say that Parliament's Budgetary Control Committee also acknowledged this.
This year's debate focuses on the Structural Funds, Member States' obligations, recoveries and adjustments, and the sensitive area of external aid. Efforts must be made in all those areas. We agree that follow-up action must be taken regularly, not only because of the discharge procedure, but also because of the conditions laid down in the founding Treaty and their importance.
I propose that members or representatives of the Commission should participate regularly in parliamentary meetings to discuss one of the three areas at the heart of the discharge procedure this year and to report on it. Those areas are: increasing the responsibilities of Member States in areas where responsibility is shared by the European Union and the Member States, the implementation of structural funds and monitoring funding of external actions (primarily control of funding channelled through international organisations).
For May the plan is to open the usual discussion on political strategy for the year ahead in the sectors falling within my competence.
In June the Commissioners responsible for the Structural Funds or their representatives and the Budgetary Control Committee should consider the preliminary results under the Structural Funds action plan. The first quarterly report on the Structural Funds action plan will be sent to Parliament in May.
In July or September, the Commissioner for External Relations or her representative should give honourable members some fresher information about the Trust Funds set aside for improving external action, the transparency of European Union funding channelled through international organisations, and the controls carried out on it.
As regards the Commission's 2007 synthesis report and the results of the internal auditors' report for 2007, I will be able to provide information in July or September, and we should continue our debate on discharging the budget, recoveries and costs of checks in conjunction with this. The Commission will issue a report on these areas in October. The latter will provide a basis on which to develop interinstitutional debate on the subject of permissible risk of error.
The Commission's official replies to the recommendations of Parliament and the Council will be given to Parliament and the Council in autumn as is customary.
My colleagues Danuta Hübner and Vladimír Špidla have already given Parliament an overview of the action plan to improve the management of funds for structural actions.
The Commission and the Member States plan to apply tailored measures to reduce multiple errors in the implementation of structural actions.
As regards the Structural Funds, the Commission has been firm with the Member States responsible for checks on costs, and has where necessary stopped payments and carried out financial corrections. The Commission is committed to strengthening those actions and achieving tangible, measurable results.
In the area of shared management, the Member States have presented summaries for declarations and audits. Member States who have failed to present summaries will be subject to legal action as provided for in Article 226 of the founding Treaty.
The consistent requirement for Member States to present those summaries at the beginning of each year has begun to bear fruit.
Commissioner Benita Ferrero-Waldner has explained to Parliament the principles of European Union funding by way of aid to Iraq, and has tabled proposals on how better checks should be made on specific funding and on how to ensure greater traceability and transparency in funding. The director in charge of this process will report to Parliament during the summer.
Some results have already been forthcoming.
At the beginning of April a meeting was held between the Commission and the UN in Geneva; prior to the meeting there were discussions between Members of Parliament and a Commission representative, and agreement was reached on joint guidelines to be followed in all external offices with the objective of increasing the visibility of joint work. Both the UN and the Commission undertook to apply specific guidelines and to monitor their application closely.
The Commission places a high value on the decisions approved by Parliament. Those decisions send citizens the message about communication and the practical use of financial instruments. We must continue on this path and convince the public that their money, which is funding the European Union budget, is in good hands.
, draftsman of the opinion of the Committee on Development. - (DE) Mr President, ladies and gentlemen, fellow Members, I would like to thank Dan Jørgensen and Alexander Stubb, as they matched the intentions of the Committee on Development one to one. We are very thankful for this because we in the Committee on Development worked very hard on this question.
The European Union - the budgets of the European Union itself, combined with the budgets of the Member States - is by far the largest donor of development aid in the world. Nevertheless, with what is happening currently, we find that it is still far too little, and that we really ought to do more. We cannot wait until food and energy shortages in the world blow up in our face and then be surprised that people take to the streets. The money that we donate - and, as I said, we are already the world's largest donor - needs to be targeted more precisely so that we know that the money actually reaches those who need it and that it is not dissipated and does not disappear. Therefore, we have devoted a great deal of energy to checking whether the funds that we deploy are in fact used for the intended purpose. A key emphasis for Parliament and the Committee is that 20% of the funds have to be used for basic health care and basic and further education, so as to establish a foundation for the future. Thus we have made some progress, but the Commission is still a long way from where we would like it to be. You need to do more work on it; we will keep at you.
We called on you to reduce backlogs of payments from the past and indeed, arrears from before 2001 have been reduced by 39% for Europe Aid and by 49% for the European Development Fund. These are good figures, but of course they can only ever be an interim stage. In relation to development policy, we have repeatedly pointed out that it makes no sense at all to maintain two complete systems running in parallel - one for the European Development Fund and one for development aid. It must be integrated in the budget! This is a demand that we are making now and that we will make in future negotiations on financial forecasts.
My last point concerns budget assistance. Increasingly, the Commission is granting countries general budget assistance. It is possible to do this, but be careful that you do not experience what we experienced with the current Member States in relation to the Structural Funds - that we transfer responsibility because the states are supposed to take responsibility, and then find out that the systems are not functioning and that 'nobody' was responsible for this. Hence my advice: please be certain about what you are doing from the very start.
We will be with you all the way, critical but also positive. Overall, sincere congratulations to the rapporteurs and thank you very much for the cooperation.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (PT) Mr President, ladies and gentlemen, on behalf of the Committee on Employment and Social Affairs, and with regard to budget management, I would like to begin by expressing our concern at the fact that outstanding budgetary commitments have continued to rise and that this, combined with the replacement of the n+2 rule by n+3, a change which some Member States are due to implement for the period 2007 to 2013, might worsen the situation, with the result that funds may take longer to reach their ultimate recipients. What we are dealing with here are policies that directly affect citizens, such as the European Social Fund, and the delays could have disastrous effects in terms of the efficient and successful use of the funds.
As regards structural policies, we agree with the Court of Auditors on the need to improve control systems so as to forestall errors in projects carried out in the area of Structural Funds. More supervision, more efficient audits and effective monitoring of projects from beginning to end are needed to enable any shortcomings or errors to be remedied in good time. For this reason, the European Commission should have the logistical capacity and adequate resources to make feedback mechanisms genuinely operational and to keep auditing procedures properly under review.
However, it is essential to use meaningful indicators and targets which should lend themselves to comparison and, as far as possible, aggregation in the short term, so that the analysis of structural policy trends can be carried out in such a way as to avoid what would inevitably be rough and hazy assessments that would not therefore be very conclusive concerning the effective application of those funds.
I consider it important to mention the timeliness of the Commission's recommendation to Member States that they should make use of the simplifications provided for in the new Structural Funds regulations, for instance by using flat-rate amounts for indirect costs under the European Social Fund.
I should also like to congratulate the European Commission on the investment in the EURES network and to applaud the virtues of holding the European Year of Workers' Mobility. They naturally highlighted the mobility-related issues we all recognise and still face. As for the European agencies that are being analysed by the Committee on Employment and Social Affairs, I would just like to thank them briefly for the work they have done and, as we have all seen, we can on the whole give a very positive assessment of their activities.
Nevertheless, I would like to conclude by drawing attention to the need to increase the appropriation for the Dublin Agency, which is now entrusted with analysing anticipated changes in employment and the business world, the aim being to bolster the socio-economic project through the assessment of applications under the European Globalisation Adjustment Fund. We all know how important this could be. It is therefore an area of the utmost sensitivity and importance, which should merit special attention from the European Union, namely by means of this analysis conducted by the Dublin Agency, which may in some way help to anticipate the potential crises that we can all envisage on the horizon in any one of the 27 Member States.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, Commissioner, the Committee on the Environment was pleased with the work done by the Directorate-General for the Environment and the Directorate-General for Health. I know that is something you do not hear from me very often. Usually I criticise the Commission, but in this case 'if it ain't broke, don't fix it'. Those responsible for budgets in both Directorates-General are very cooperative. Thank you very much.
I would also like to thank the rapporteur, Dan Jørgensen. He worked hard throughout the entire budget discharge procedure, has presented an excellent report and generously took on board all the conclusions of the Committee on the Environment on granting discharge for 2006. The Committee on Budgetary Control has thereby acknowledged what the Committee on the Environment adopted unanimously. Thank you very much for that, too.
May I now to say a few words about our agencies. We in the Committee on the Environment were also pleased with the work and budget management of the four agencies: the European Environment Agency, the European Food Safety Authority, the European Centre for Disease Prevention and Control and the European Medicines Agency.
When we advised the Committee on Budgetary Control to grant discharge for the 2006 financial year, it was not done lightly. Quite to the contrary! There was frequent exchange of information with members of the management board and with the directors in the committee.
In addition, several delegations from our committee visited the agencies to satisfy themselves as to the activities on the ground. Therefore it was all the more incomprehensible to us all when the rapporteur in the Committee on Budgetary Control did not want to grant discharge for three of the four agencies, for the most incredible reasons - particularly as, even if they were valid, the agencies themselves were not responsible for those points, for example staff regulations relating to temporary staff of the institution, or the location of the head office of the relevant agency, or even the way the principle of subsidiarity was observed. Phrases like: 'There has been irresponsible proliferation,' 'new agencies have been set up on the basis of bizarre political decisions, these new agencies are not subject to control and are often uncontrollable, mostly inefficient and, above all, they give rise to significant burdens on European taxpayers,' and 'at the same time, an unprecedented range of staff privileges has become established' - have nothing but shock value. We are all well aware that there is a deliberate scheme afoot to whip up a scandal about work at European level. I utterly abhor this scandal-mongering.
Agencies are European administrative units, although they have a unique nature. They do not just drop out of the sky; they do not just occur spontaneously to the Commission alone; they are established by a proper regulatory procedure, either by codecision or in consultation or, depending on the policy field, by regulation, i.e. by legislation. This means that these agencies are brought into being by the European legislator, which means that we are the 'adventurers' being referred to. The budget for the agencies is part of the budget of the European Union itself. Each financial year, we discharge the director. I believe there is no section of the administration that is controlled as well as the agencies and I am therefore delighted and thankful that the committee has put a stop to this attempt to create a scandal.
draftsman of the opinion of the Committee on Transport and Tourism. - (IT) Mr President, ladies and gentlemen, I would like to take a few moments to underline the fact that for the implementation of the budget of the European Agencies for the financial year 2006, we can support what the Court of Auditors says, since the accounts and transactions are legitimate and regular.
As I said in the Committee on Transport and Tourism, however, I recommend greater compliance with the principles and rules in subsequent years. In the case of the Maritime Safety Agency, 43% of payment appropriations were cancelled and a concentration of transactions was recorded towards the end of the financial year. I also expressed puzzlement about the low utilisation rate for payment appropriations for anti-polluting measures at sea, despite Parliament's continuing support for these measures.
For the Aviation Safety Agency, the high rate of appropriations carried over, at 40% of operational expenditure, was also noted, as was the use of carry-overs of non-differentiated appropriations, which is a breach of the budgetary principle of annuality. The Commission is therefore called upon to review the Agency's fee structure to bring costs and revenue for certification activities into balance.
Finally, for the Railway Agency, the use of expired contracts and irregular extensions to regular existing contracts means that it cannot be stated that all transactions were legal.
I therefore recommend greater transparency and accuracy in future; however, in the light of the Court of Auditors' observations I propose that Parliament grant the discharge to the executive directors of the agencies.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Mr President, ladies and gentlemen, on behalf of the Committee on Culture, I would like to state that our goal is to promote cultural diversity in Europe. Our culture programme reaches citizens where they live, which is our stated goal. Accordingly, we expect extremely good management from our national cultural agencies, and I would like to add that the revision of financial regulation will improve our ability to target finance and support for small projects that citizens apply for in their own areas.
However, this also means that we have to find the right balance between cutting bureaucracy and preventing fraud which, in turn, means that we need rules that are appropriate. If citizens who need small sums in order to be able to carry out their cultural projects are not to have to fill out endless application documents, we need to simplify procedures and move to flat-rate financing. That way, we will find greater acceptance amongst the citizens of Europe for our culture programmes.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (ES) Mr President, the Committee on Civil Liberties, Justice and Home Affairs decided to give an opinion in favour of giving discharge to the Commission in this field and to the five agencies that it is responsible for.
With regard to the Commission's management, we welcome the substantial increase in the execution of payments and we hope that this trend will continue in 2007, although we know that this year is going to be the start of a new programming period and our experience shows us that it is more difficult to fulfil this goal and that there is a degree of delay.
The Committee on Civil Liberties welcomes the fact that the Court of Auditors - and I quote - 'has been able to obtain reasonable assurances that the annual accounts for the financial year ended 31 December 2006 are reliable' for the five agencies that are fall within the competence of the Committee on Civil Liberties.
Having said this, I would like to make some observations on some points that are still not very clear regarding the implementation of budgets. Firstly, the agency Frontex, which had a low rate of implementation of the allocated funds, but this should not cause us to be pessimistic. We need to take into account that 2006 was the first year that it was actually in operation and that in the following year it showed that it could spend its whole budget.
The visit by the Committee on Civil Liberties to Warsaw, to the headquarters of Frontex, was very positive. We therefore hope that in future financial years it will be able to be granted discharge with no reservations, despite the fact that the lack of political vision on the part of the Council and the Commission has made the budgetary life of this agency quite hazardous.
Although perhaps this debate is not the most appropriate forum, I would like to take advantage of it to point out that the proper operation of Frontex depends, to a large extent, on the cooperation of the Member States, given the hybrid nature of the agency. If the Member States do not make the appropriate resources available, Frontex will not be able to meet its commitments.
Regarding the Eurojust agency, I would simply like to say that there is just one negative note, regarding its high number of transfers between headings, which should be better justified.
We have also criticised some problems with hiring staff at the European Agency for Fundamental Rights, and we regret that the Court of Auditors considers that the situation pointed out in 2005 has still not been resolved regarding a member of staff at the European Monitoring Centre for Drugs and Drug Addiction who was sent to Brussels on a long-term mission without any clearly defined goal.
Finally I want to mention the case of CEPOL, the European Police College. There we do have some doubts. Mr Kallas, we have asked the European Commission to closely monitor the implementation of its budget, as there are considerable suspicions that it is not fully and strictly complying with European legislation on public procurement.
Mr President, with respect to this year's budget discharge procedure, we should be pleased with the progress made by the Commission towards more efficient utilisation of EU funds, especially in the area of the common agricultural policy. Also worthy of support is the initiative taken by some Member States to draft and publish national statements that constitute a new element in the process managing Community funds, and the remaining States should also see to this formality as soon as possible.
The Commission's undertaking to get to the bottom of all cases of violation of the procedures for placing public orders mentioned in the annual report of the Court of Auditors, and to introduce a policy of suspension of payments following the detection of serious transgressions in the system, is also significant.
As an expert in the Committee on Women's Rights and Gender Equality, I would like to emphasise the continuing lack of budget planning with regard to the gender issue and am once again calling for this aspect to be taken into account as part of budget planning and the funding of Community programmes. Information on actions favouring gender equality that have received support from the social fund should be reflected in reports on budget implementation in the years to come.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, Commissioner, I would like to begin with the discharge by Parliament and by thanking our rapporteur and all Members who wanted to achieve progress on the secretarial assistance allowance, because this point is crucial, in the public's opinion, and should also form the focus of our observations. It is in the interest of all of us as MEPs to find a way out of this dirty corner of corruption.
The European People's Party has suggested ways by which the secretarial assistance allowance could be managed more efficiently in future. These proposals were approved by a large majority in the Committee on Budgetary Control, including that the paying agents in the Member States should be notified by Parliament itself and thereby become more professional. These paying agents would then also administer the contracts for services and ensure that taxes are paid and social security contributions are deducted. These amendments protect Parliament's reputation, as does the point that MEPs should no longer be able to employ family members in future.
Under the rules of the EU, this means a very significant conflict of interests. Therefore, I call upon all Members to avoid further damage to ourselves and to Parliament. I note with concern that the Socialist Group, along with some of the Liberals, wants to vote against this passage of text. If they prevail, it will mean that we complete the discharge process without making any progress in this very important aspect, and that would be the absolute worst case scenario for us all, because a cheery 'carry on' will not get us through the latest report by the Court of Auditors on the secretarial assistance allowance.
Also with regard to the Parliamentary assistants' allowance, which we agreed on together, we want to keep to the view that it is no cure-all. I want to recommend that you all read the fine print. It is all still up in the air, which means that saying at this point that the Parliamentary assistants' allowance will help us solve every problem is simply a lie - and also a lie to the public.
I would like to say one last thing about the Commission budget. Commissioner, it was certainly close, and I hope that your colleagues have bought you a drink, because you have earned it. Thank you very much for the good cooperation!
on behalf of the PSE Group. - (PT) Mr President, Vice-President of the Commission, I too would like to thank all the rapporteurs and also all my socialist colleagues, and those from other groups as well, who took part in this discharge process and who did so much to ensure it was concluded. In fact, it is precisely this European Parliament issue that I would like to comment on. I would like to say that it seems clear to me that the fundamental conclusion we can draw from the internal audit report is that there are serious shortcomings in the way the parliamentary assistance payments system works. There is no shadow of a doubt that these require the introduction of an Assistants' Statute and the financial management tasks for payments being handed over to the European Parliament's administration.
In the next parliamentary term, it is imperative that not only MEPs have a statute, but also that their assistants' work is regulated and financed through the European institutional framework, leaving no justification for the continued existence of a publicly-funded voluntary pension scheme and making the rules on travel expenses and other general expenses clearer. The Council needs to vote in favour of this matter and prevent the institution of the European Parliament being held to ransom by trifling perks of position. In the same way it is vital that Members are guaranteed the best working conditions, while still bearing in mind the need to be governed by rules of total transparency and rigour fully in line with the general rules applicable to society.
I would especially like to call on our colleagues in the European People's Party (Christian Democrats) and European Democrats not to block this reform process. It is absolutely crucial that we reach a consensus in this Parliament on an Assistants' Statute and that this statute is clear and governs an issue that has unnecessarily contributed to our institution losing credibility. It is paramount we achieve this and we will need everyone's support to do so.
on behalf of the ALDE Group. - (NL) Mr President, I would like to begin by thanking all the rapporteurs who have contributed to this discharge procedure. I would like to use the two minutes available to me to discuss the Commission's discharge report drawn up by Mr Jørgensen. The Court of Auditors published its report last November and that report was considerably better than in previous years, owing to the fact that this time, the report cited percentages. This should be continued in future reports. When the report was published, it was almost as if the Commission had triumphed. The report had never been so good. The Court of Auditors approved 44% of the Commission's expenditure. I must say that I did not feel this was the time to sit back contently and say: 'This is the best we have ever done'. No, we can do much better.
What is striking is that the Commission actually disregarded Parliament's recommendations in previous discharge resolutions. What has been significant for Parliament over the past three years? The national declarations. What does the Commission say? We will not respect the national declarations. This is too much. Furthermore, this is included in the financial perspective, in an interinstitutional agreement. Fortunately, the Commission has retraced its footsteps and this will now take place.
There is a second issue, however. The Commissioners cannot countersign the declarations of the Directors-General. It puzzles me why that is so. We can receive the Commissioners in the Committee on Budgetary Control, as offered by the Commission, and regularly hear their views with regard to how much progress has been made, yet the Commissioners are not permitted to sign anything with Parliament. How can this be explained from a legal perspective? I can only say, Mr President, that we hope that next year will be even better. The Group of the Alliance of Liberals and Democrats for Europe will adopt a constructive attitude in all of this, as it has in the past.
on behalf of the UEN Group. - (DA) Mr President, for the ninth time, I have had the opportunity to participate in the process whereby Parliament approves the accounts for the Commission, the Council, Parliament and the other EU bodies. Once again, this year we have found major irregularities. The situation was particularly bad in connection with the Commission's management of the money in the Structural Funds, where nearly EUR 4 billion (almost DKK 30 million) was paid out incorrectly. For reasons of time, I will focus my remarks on this.
Once again this year we are saying that there is something wrong, and once again we are receiving assurances that things will indeed be improved. We have received such assurances every year and yet the situation continues because the entire support system is so complicated, so unreasonable and so impossible to manage. In the Committee on Budgetary Control we have raised the pivotal question: for the EU as a whole, what is the effect of the enormous reallocation of money between the Member States? After all, there are no visible improvements in the countries that receive support. Next year they will again be behind and they will receive support once again. Of the 15 old EU Member States, Greece, Spain, Portugal and Ireland have received support every single year since they became members. There are 11 Member States, all old Member States, paying for the entire net difference. Naturally, all new members receive support.
Countries that implement economic reforms and work effectively, and where the citizens are willing to pay high taxes, must pay countries that will not reform their obsolete structures or demand particularly high taxes. The EU's support policy is to a large extent doing nothing! Why carry out reforms when it is possible to send the bill for not doing so to the citizens of other countries? The entire reallocation is foolish. Not only do many billions end up in the wrong hands, but the support philosophy itself is sick because it rewards countries that will not implement reforms and punishes those that are doing just that, countries that the EU needs. The EU could perform its tasks with 15% of the current budget! In addition, we would also be free of all such cases of economic scandal. Therefore, I personally intend to vote against approval of the Commission's accounts.
I would like to take this opportunity to thank my colleagues in the Committee on Budgetary Control for the considerable amount of good work that they have done.
on behalf of the Verts/ALE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, I will limit my contribution to the Commission's discharge and that of Parliament.
With regard to the Commission's discharge, we are faced with problems that have been sufficiently explained, particularly by the rapporteurs: the fact that the Court of Auditors reported a great many problems in relation to the structural funds, that in fact 12% should not have been paid out (EUR 4 billion, which is an enormous amount) and, with regard to external relations, the fact that, among other things, cooperation with the United Nations is going poorly and awkwardly. These are the problems that we have discussed.
This was a significant discharge, because it is the last discharge before the elections. We have another discharge next year, but this will be held during a pre-election phase. It was therefore a significant discharge and we have had to exact dialogue. I am delighted that we did this in a highly constructive manner, across the groups. The fact that we have twice organised a hearing with Commissioners Špidla and Hübner and the fact that we - Mr Jørgensen, Mr Mulder, Mrs Gräßle and I - have been able to exact information from the Commission by means of a joint letter, has led to an excellent result. I sincerely hope that we can achieve a better result next year.
With regard to Parliament, I would like to concentrate on two major problems. In relation to the assistants' statute, we have the internal audit, conducted by the internal auditor. I must commend him on this; it is an excellent document. I still do not understand, Mr President, why you and the Bureau have not published this audit. After all, this is currently surrounded by secrecy and this is not necessary, because we, as Parliament, have always requested that this audit be carried out and that an inquiry be conducted into how the secretariat allowances are managed. I now firmly believe that we must implement that statute. I have submitted a number of other amendments to reinforce Mr Pomés Ruiz's existing text. This must take place in dialogue with the Commission, but also in dialogue with the Council in particular, because if, in the near future, we approach the Council with a problem that it fails to follow up on, then we are not where we need to be. This must therefore be done in dialogue with the Commission and with the Council.
One final item that I would like to mention is that the voluntary pension fund causes me a great deal of concern. Firstly, the actuarial shortfall is continuing to increase, and secondly, I would also like the list of participants in that voluntary pension fund to finally be published.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, the whole Parliament and all my colleagues are pleased about the progress made in using European appropriations more effectively. We cannot avoid pointing out, however, that there are still some major deficiencies. The Commission should launch infringement proceedings and penalties against Member States that do not apply, or only partially apply, the regulations on the Structural Funds. The Member States should provide all information about corrections and financial recoveries, especially for forthcoming financial management.
The Commission should present Parliament with an evaluation of the quality of annual reports received from individual countries, especially broken down by area of intervention and by different policies. The most important area is that of the Structural Funds, where there is still a significant volume of improper repayments, at 12%.
The Commission must explain how it will ensure this money will be recovered, especially in cases where projects have not been accepted through the use of tendering procedures. Faster and more effective suspension procedures should be used against Member States that do not carry out adequate checks.
The thing I want to emphasise, which seems to me the greatest deficiency of this budget, is external actions: there is not enough information on these, though they benefit from a number of European activities. In particular the Commission should provide greater visibility over projects financed by the European Union for reconstruction in Iraq in 2006; for example, it should list the projects, what they are, the anticipated costs, and the agencies involved.
This information has been supplied, rather late, but I still do not think it is satisfactory. Specifically, I think that for this type of use of funds, we should look at the idea of using the European Agency for Reconstruction, as Parliament has highlighted in the past.
I will quickly come to Parliament's discharge. First of all, there is the issue of the three sites, raised by the rapporteur, for which the environmental cost should also be added to the financial cost. Finally, the internal report on the management of expenditure for assistants: I believe it was wrong to keep it confidential, because this has led to a whole series of articles in the press that are damaging transparency and the proper functioning of Parliament. For this reason, we ask for this internal audit to be published.
on behalf of the IND/DEM Group. - Mr President, in the limited time I am allowed to comment on this lengthy report, I would like to make two observations. First, it contains a great many empty platitudes about the supporting paperwork MEPs should provide to support claims from their parliamentary assistants' allowance. In the light of recent events it is painfully clear that the arrangements currently in place are wholly inadequate, as they are subject to gross serial abuse by many Members. Furthermore, it is equally clear that there is no serious intention to do anything about these abuses, as I understand the system will not change before the new Parliament convenes in autumn 2009. Therefore I cannot take the report's censorious tones at all seriously.
Secondly, I draw Members' attention to the rather sinister clause 55 of the report, which reveals that, as from 2008, European political parties may be financed up to 85% from the European Parliament budget. It then goes on to point out that this high level of subsidy entails an additional degree of responsibility with regard to their activities. In other words, the EU finances political parties and also controls their activities.
This is Big Brother writ large and provides even more evidence of the disastrous decline of democracy in Europe generated by this increasingly totalitarian European Union. As a democrat I abhor it, and to those who support it: shame on you.
Mr President, it is only right to inform the House and the European Investment Bank, whose accounts are under review this morning, that their 200 million euros' worth of soft loans to the British Broadcasting Corporation - commonly nowadays known as the Brussels Broadcasting Corporation - are now the subject of a criminal investigation by the British police. The BBC faces a prima facie charge of breaching its Royal Charter, specifically in its failure to provide balanced and objective reporting of current affairs.
The EIB's claims that the BBC's editorial policy has not been influenced by these loans is simply beyond belief. As a result of many years' research, not least by Lord Pearson - at his considerable expense - it has become obvious that the BBC has, in effect, been bought by the EIB on behalf of the EU. As a result of that, BBC senior management now seem to regard themselves as above the law. We shall see shortly whether Scotland Yard police agree.
Mr President, ladies and gentlemen, I will keep to the report on the discharge for the other institutions and thank the rapporteur, Mr Lundgren, for his cooperation.
As far as the institutions are concerned, I would like to point out first and foremost that we must at last find the legal basis for their discharge in the Financial Regulation - and this applies particularly to the Council. The current practice, that Parliament undertakes discharge of the Secretary-General of the Council and the other institutions, is not enshrined in the Financial Regulation, nor is it consistent with Article 274 of the Treaty.
Particularly in sensitive areas such as budgetary control, reference to a 'gentlemen's agreement' dating back to the 1970s is no longer appropriate and contradicts the principles of legal clarity and legal truth. We therefore call upon the Commission to submit a suitable proposal by September 2008, so as to rectify this shortcoming. That is why I am asking that all Members back our amendment No 1 on discharge of the Council.
that these costs will be lost sight of? that administrative costs will predominate over these costs?
Now I will address the costs for common external and security policy again. It is imperative, for the greatest possible transparency, that the Council resists the temptation to prioritise administrative costs at the expense of these costs in future.
hit the jackpot?
This year, as every year, building policies of the institutions is an area in which budgetary control has proved worthwhile. Take the Court of Auditors, for example, which did not even bother to put its own extension building out to tender or negotiate contracts for it, even though it is responsible for financing.
am a bit worried that this may be meant to be 'procurement' except I would expect to see Beschaffung, so have stuck with award/vergabe
I would also like to bring up again the regulations on awarding of contracts. It is unthinkable to convey to our citizens that every small municipality, when it has a contract of more than 200 000 euros to award, must call for tenders throughout all of Europe, when the institutions themselves do not observe the regulations on awarding of contracts.
Allow me a last word on the Court of Auditors. I greatly regret that, according to our report, the Court of Auditors should be organised according to the European Central Bank model. I fear renationalisation of this institution, which ought to be kept free of all political influence from Member States.
(DE) Mr President, I would like first to thank everyone who worked to prepare this important discharge for 2006 and supported our rapporteur.
It is perhaps the most important discharge that we have undertaken during this term. We see the problems, and we still have time to resolve those problems. I would like at this point to convey our particular thanks to the European Court of Auditors, the authority of whose reports grows from year to year. It would just be good if, from time to time, the Court of Auditors could withstand the temptation to populism. We remember the stud farm associations and the golf clubs, and all that goes with them. Those were more political assessments than the assessments of a court of auditors.
I would like to thank the European Commission which, in the end, negotiated a tight follow-up with us, also under pressure from a tough-talking rapporteur from this committee. Commissioner Kallas has already mentioned how we want to proceed in the coming months. National declarations by the Member States are important. Council is not here today - we can see that - they are not paying attention to how their taxpayers' taxes are being used, so we have to do it.
We will make progress in structural policies. Commissioner Kallas, we will continue to have difficulties in external policy. We pointed out the first time that this external policy was not sufficiently monitored, even though we are spending billions on it. In the world of international finance, it is usual for voting rights to be allocated according to the obligations to make contributions. If the European Union contributes more than 40% to rebuilding Iraq, for example, I would have liked us to have more than 40% of the participation rights and codecision rights. There is still a long way to go, so there is much to be done here.
Today we will be voting on good reports and it is now a matter of giving them good support.
(FI) Mr President, first of all I wish to thank the rapporteurs and the Chairman of the Committee on Budgetary Control for doing an excellent job. Now before us are 30 reports on discharge pertaining to the year 2006. The most important of them is the Commission's, which relates to 97% of the EU's budget. The rest relate to the EU's other institutions and separate agencies.
In my opinion, the way the matter of discharge is dealt with by Parliament should be improved. The Committee on Budgetary Control cannot be a Court of Auditors and still less a firm of accountants. It is a physical impossibility for it to conduct a detailed examination of the administration and accounts of 30 units. Parliament has to put its trust in experts and the opinions of official bodies. Of these, the European Court of Auditors, internal monitoring bodies, and the European Anti-Fraud Office (OLAF) are the most important.
Even the most stringent detailed examination of accounts and administration only results in what is an apparent degree of accuracy, and that does not make the outcome any more reliable. There is no direct correlation between the way discharge is dealt with and the number of reports produced. On the contrary, when Parliament grants discharge to a single agency, for example, that might be too strong an assurance that the accounts and administration were meticulously attended to.
If Parliament really wants to strengthen its role in the discharge process it should revise its practices. Otherwise, the Committee on Budgetary Control will be inundated with work.
(PL) Mr President, in Mr Jørgensen's report consideration has quite rightly been given - following the opinion of the Court of Auditors - to the problems of funding the common agricultural policy, and specifically to the fact that some of its beneficiaries have nothing to do with agriculture. Golf clubs, cricket clubs, horse riding clubs, leisure parks - may they prosper, but not on common agricultural policy funds.
This afternoon in this House we shall be debating the food crisis and the rise in food prices, and surely one of the reasons for this crisis is that EU funds that should be used to to support agriculture are being used to support completely different businesses that can manage perfectly well without this help. This is why I am fully behind the conclusions contained in Articles 99 and 100 of Mr Jørgensen's report, which point to the need for changes in the funding of the common agricultural policy to ensure that aid is chanelled only to real farmers - those who use the land for agricultural purposes - and these changes must be introduced as soon as possible.
(NL) I would like to quote the most learned man of our time, Mr Einstein. He said: 'The world is a dangerous place to live, not because of those who do evil, but because of those who look on and do nothing'. That is the case here in Parliament as well. We have known for decades that a great deal of tampering has been taking place with regard to assistants' allowances, travel allowances, allowances for general expenditure, daily allowances, funds for visiting groups and funds for political groups. I hope that Parliament is finally going to do something about this before the 2009 elections, and that these will not be just empty promises as has been the case over the past few decades. In anticipation of this, I actually believe that we should postpone the discharge. I feel it will be unmarketable to the voters if we grant ourselves discharge.
(FI) Mr President, an excellent job has been done under the leadership of Siim Kallas, Vice-President of the European Commission, to make the European Union's accounts more open and transparent. The call to publicise EU single payments deserves special recognition. In my country, Finland, national subsidies are nevertheless twice the value of EU aid. Unfortunately, the data on the recipients of EU aid do not tell the whole truth about single payments.
Under pressure from the Committee on Budgetary Control, the Commission has improved the way in which the accounts are inspected and has promised to put more effort into clawing back payments made for the wrong reasons. Similarly, there is better quality information now available on financing under external actions, thanks to the rapporteurs and shadow rapporteurs.
I hope there will also be a strict approach in the future to monitoring pan-European political parties and compliance with the rules on them, as opposed to what we can sometimes conclude from Parliament's behaviour.
(DA) Mr President, we have come a long way in terms of openness and the battle against fraud within the EU. When I was first elected in 1979, the group chairmen led the way in taking from the till. First a chauffer-driven limousine paid for by Parliament, and then a dip into the Members' funds to get business-class travel for the same journey plus a little extra! Nowadays, the chairmen are leading the way in the clean-up operation. However, there is a long way to go and we have been dealt a severe knock-back with the majority decision to not make the internal audit report public. How can we be the guardians of others when we dare not address our own problems? The large groups carry a heavy burden of responsibility, as the voting percentage for Parliament next time may fall below 40%, seriously weakening the legitimacy of the election.
I had hoped that one day I would be able to vote in favour of a set of annual accounts because there was no longer anything to criticise. However, the large groups are again recommending that we rubber-stamp the Commission's accounts even though we still do not have complete access to them in order to check them. What would an auditor say to a set of accounts if he did not have access to all the annexes? For 14 years in a row, the Court of Auditors have declared that they cannot verify the correctness of the underlying transactions, and therefore unfortunately for the 29th year in a row I must again vote against approval.
However, I would like to thank my fellow Members in the Committee on Budgetary Control and others in the House for their joint initiative over many years aimed at cleaning up the EU. When I first began, during the budget I met a person who was known as 'Skimmed milk'. He received DKK 1.3 billion and was the biggest Danish beneficiary of EU funds. I could not even obtain a statistical breakdown of what the biggest recipients of the money were receiving for example. From next year onwards, all recipients of agricultural support will be disclosed on the Internet. Four years ago the Commission's working groups were a big secret. Now we will also be able to see on the internet who the consultants are, thanks to our combined pressure. In addition, we have also enjoyed good support within the Commission from Mr Kallas. I would like to express my thanks for this. I will miss those I work with when I leave Parliament on 9 May. Thank you, ladies and gentlemen! We have come a long way, but not yet far enough. However, I am certain that you will continue the work.
Mr President, in 1944 Friedrich Hayek made the prescient observation that the delegation of particular technical tasks to separate bodies, while a regular feature, is the first step by which a democracy progressively relinquishes its powers.
Colleagues should ask themselves how much democratic control there is over the various European agencies. We might get the odd committee visit to them, or express general opinions on what their mandates should be, but, in general, the role of this Parliament is to vote through the necessary supply, annually and unconditionally. Thus, the European Union is being run by a standing apparat.
To be fair, it is not alone. Within many of the Member States, my own included, there has been a similar process, whereby elected representatives have given away their powers. What makes the EU unusual is that these various bodies have only the flimsiest of legal bases. True, they would have been authorised by the European Constitution. But that constitution - it seems necessary periodically to remind this House - was rejected at the ballot box. Therefore, many of these agencies - the Human Rights Agency, the Defence Agency, the External Borders Agency and so on - are at best irregular, and at worst illegal.
If you want to regularise their status, and to have a proper mandate for them, then put the constitution to the people in the referendum you once promised. Pactio Olisipio censenda est!
(NL) Mr President, much has already been said today on the subject of Parliament's discharge. I would therefore like to limit myself to the observation that I, most certainly as a former assistant, hope that the assistants' statute, which has already been discussed in such detail, will finally materialise, because if we are honest, the current regulations offer too much room for manoeuvre. That is the problem. Many Members manage this correctly, yet there is no guarantee at present. The rules must therefore be tightened up and Parliament's departments will have to take more consistent action in cases where the rules are not correctly applied. This is an area in which our departments have sometimes made errors, including in the past.
Having said that, I would like to focus on granting the Commission discharge and on what, in my opinion, is the main problem, which occurs every year and is the cause of many a headache: to be specific, the difficult position in which we currently find ourselves between European and national level; a position that is due to the fact that the Commission is fully accountable for European expenditures, whilst 80% of these are managed by the Member States. It has already been stated that there have indeed been positive developments, for example in the agricultural sector. However, the only way we can get ourselves out of this difficult position is via the national management declarations, which are already currently being submitted by four Member States. In the Jørgensen report, we as Parliament state in plain language that, in this regard, the current annual summaries are just an initial cautious step towards these management declarations. I am also aware, however, that an amendment of the Interinstitutional Agreement and the Financial Regulation is required in order to implement the national declarations. In any case, I am content for the moment with the Commission's promise of last month, that it will also encourage the other Member States to submit national declarations. I deliberately say 'content for the moment', Commissioner, because the proof of the pudding is in the eating and my group will follow up on how the Commission fulfils this promise by means of concrete actions in the coming months. Moreover, the fact that the Council is not present today indicates that a great deal has yet to be achieved. We will consider these conclusions, if we are here again next year for the 2007 discharge. To be continued then!
(HU) Thank you, Mr President. I would like to discuss the European agencies report. Every year the European Parliament examines the management of the European agencies and relies on the work done by the European Court of Auditors and the European Anti-Fraud Office to do so. As a result of our joint long, meticulous, analytical and preparatory work we are now in a position to give a decision on the 2006 management of the Community agencies and it is indeed fortunate that with the agreement of the European Court of Auditors we can propose all the agencies for acceptance. This does not mean that we did not find any faults in the management but that we did not find any faults serious enough to prevent acceptance. I would also like to point out that the political groupings have already voted in favour, with a wide democratic majority, and I now propose here, in plenary, that we accept the work of the agencies even if the rapporteur is not entirely at one with the report. Thank you for your attention.
(LT) Mr President, since the beginning of the term of office, I have been analysing the results of the work of the EU agencies on behalf of the Group of the Alliance of Liberals and Democrats for Europe. I would like to point out that the number of agencies has nearly doubled in the current year. Despite some critical remarks in the speech of the rapporteur regarding the work of these agencies, I find it necessary to mention certain positive changes compared with last year. There is an increase in transparency and democratic responsibility as a result of the implementation of Parliament's suggestion to have the agencies' work assessed by the relevant committees.
Nevertheless, some problems still remain. In this regard we should determine the position of the agencies' activities within the EU management system. As I have already mentioned, the number of agencies has grown considerably and we get the blame for that; and even Parliament sometimes shares the opinion that it is an indirect way of increasing bureaucracy. Perhaps, however, it highlights the need to review the EU management system along with that of the European Commission, especially the system of management and administration. A series of projects are currently being implemented with the aim of improving the system. It seems that we should consider a more radical reform, which would yield positive results and contribute to achieving more transparency in the work of both the agencies and the Commission.
(PL) Mr President, Commissioner, there are three matters to which I would like to draw attention in this debate.
Although the Court of Auditors has acknowledged that in general terms the financial report of the European Communities is an honest representation of the financial situation at the end of December 2006, and that it did not find any flagrant inaccuracies concerning own funds and expenditure incurred, it did find many errors both in sums recorded in accounts ledgers and in reports supplied by the Member States. One cause for particular concern is that some types of inaccuracy are repeated year on year, despite critical comments from the Court of Auditors and the European Parliament.
Another cause for concern is the continuing rise in outstanding budget commitments still to be paid, especially in respect of the old Member States.
Thirdly, in view of those comments, I would like to record my satisfaction with the overall improvement in expenditure on the common agricultural policy, which has been achieved largely through application of the AJAX system, which significantly limits the risk of improper expenditure.
(HU) Thank you, Mr President. Ladies and gentlemen, in 2006 the European Union devoted 39% of its budget, EUR 38.9 billion in all, to structural spending. The annual European Court of Auditors report established that the European Commission had taken numerous steps concerning the use of structural and cohesion funds as part of its far-reaching supervision. While financial absorption has manifestly improved, the report draws attention to the fact that in 2006 at least 12% of allocations to structural projects could not be recovered. This represents around EUR 4 billion, and there were performance errors with 20% of the projects.
For years there have been numerous problems with the multi-layer management of the Structural Funds and their shared management. A cause of the relatively high proportion of the irregularities discovered and incorrect reimbursements is, primarily, the poor efficiency of the Member State control systems and the supervisory systems based on them. The greatest problem I see is that there is no unified evaluation model used by everyone, no yardstick or benchmarking system, and there is no effective way of measuring the projects.
Although the Structural Funds are an extremely important source that can be allocated for mutual development, we can only attain a reduction in the number of abuses of the common purse if the Member States and the European Commission act jointly and in harmony to cut back on the illegal use of money. The efficiency of the Member States' supervisory systems also needs to be improved and standardised. Moreover, it is essential that the Commission makes its supervision of structural spending more effective, setting up suspension and adjustment procedures and developing a new Member State reporting system, bearing in mind that there are problems with 40% of the Commission audits. Given all this, our delegation proposes a discharge. Thank you for your attention.
(ES) Mr President, I would like to express our satisfaction as, for another year, transparency has been improved in the European Union accounts, despite the fact that, we have to say, the Court of Auditors is still helping us with the more fundamental aspects of the system. It is, however, true that, through a very constructive dialogue - arduous but very constructive - with the Commission, in which we must especially recognise the efforts made by the Commissioners for Regional Development and Employment, there has been real progress made on aspects of improving monitoring of all aspects related to both employment and the Structural Funds.
We would have liked the same cooperation from the Commissioner on External Relations, who we hope will add to or join in these efforts.
With regard to the Committee of the Regions, we are very happy, because we have really made very significant progress, and while we are continuing to evaluate and monitor affairs we feel that there has really been major progress.
With regard to the Court of Auditors, we would like there to be greater transparency in its declaration of interests, and regarding the Council we agree with making internal auditing more transparent and efficient, but not with increasing bureaucratic obstacles, as the amendment tabled appears to suggest.
Mr President, I have some questions. Why is it that, in a Parliament committed to openness and transparency, our own authorities keep secret embarrassing reports which reveal the fraudulent practices of Members? Why is it that there was no requirement for Members to account for their use of general expenditure? How much of that money ends up in private pockets? Why do we keep secret the names of the 407 Members who benefit from EUR 27 000 each paid into a voluntary pension fund, amongst them myself? Why do we have no controls over those Members who embezzle nearly EUR 14 000 each year by making private payments into that pension fund from the public purse? Is there any reason, other than greed, that prevents those to whom we look for guidance - the Bureau and sometimes even the Conference of Presidents - introducing the genuine reforms that are so long overdue? This failure brings shame upon us all and upon this House.
(FR) Mr President, I would just like to say to Mr Davies that it is him who 'brings shame upon this House'.
Having said that, Mr President, I will vote in favour of your 2006 discharge. Unfortunately, in the motion for a resolution that accompanies it, there are questions and comments that either kick down doors that are already open (paragraph 58) or are incorrect, like the paragraphs concerning the voluntary pension fund.
Despite repeated efforts to provide the correct information by the chairman of the fund, people keep repeating falsehoods here about the actuarial deficit of the fund. Thanks to exemplary management, the fund is now able to guarantee the rights acquired until 2060. I think many of us will be dead by then!
As regards the update of the actuarial position (paragraph 71), this exists but will first be presented to the fund's board of directors. Allow me to point out here that Parliament wasted EUR 36 000 having a so-called independent actuarial report done. Where is it? What are its conclusions? As far as I know, they are no different from those of the fund's actuaries.
As regards paragraphs 72 and 73, a distinction needs to be made between the wishes of certain members of the Committee on Budgetary Control and the reality ensuing from the Members' Statute. Claiming that neither current MEPs nor other affiliates can continue to contribute to the fund is simply incompatible with Article 27 of the Statute. Luckily it is not the wishes of a few that count here, even if they are the subject of decisions within the framework of resolutions, but the Statute that counts.
The Bureau's working group on the Members' Statute, of which I am a member, has done its job and has prepared the necessary measures, not in accordance with the wishes expressed in resolutions, but in accordance with Article 27 of the Members' Statute published in the Official Journal on 7 October 2005.
(PL) Mr President, I would like to add my voice to those giving a positive opinion of the discharge for 2006. Both the Commission and the Commissioners have distinguished themselves by their considerable and constantly rising level of cooperation. Thanks are very much due to the Court of Auditors. To put it simply, the Court has done its job well.
We have assessed the achievement of goals in the EU together with the management of resources. This is also a very positive sign. I would like to emphasise most strongly that Parliament takes part de facto in the discharge procedure by giving verdicts on applications and through the individual committees that deal with particular areas. I would like to thank the Chair of the Committee on Budgetary Control, Mr Bösch, for all the work and patience he has put in, as well as the rapporteurs, Mr Jørgensen, Mr Pomés Ruiz and Mr Stubb.
It is exceptionally difficult to avoid irregularities, but it is even more important to find them and prevent them. We have successfully carried out this function.
(HU) Thank you, Mr President. As the shadow rapporteur for the ENVI opinion (Committee on the Environment, Public Health and Food Safety) on exemption for 2006, I would like to thank Jutta Haug and the rapporteur for a very solid piece of work. I feel that the work of the four agencies we dealt with is extremely important, that what they do is without any doubt of great help to the European Parliament and the various EU bodies, and so improves the quality of life of EU citizens.
The European Centre for Disease Prevention and Control plays an important part in opinion formation on disease control and the risk of new and emerging infectious diseases. I could add my thanks that this year Hungary was first in disease prevention, as we had the smallest number of people infected with diseases against which there had been a vaccination campaign.
The work of the European Environment Agency is indispensable in the gathering and collation of information on environmental protection, and the European Medicines Agency plays a significant role in the protection of public health and animal health. I feel the agency's collaboration in the development of new medicines is extremely important. The European Food Safety Authority offers indispensable support in the areas of animal health and plant protection.
An important point is that all the agencies have redistributed their available annual budget. As the rapporteur points out, this is because of the complexity of the tasks. It would be useful to highlight this more in future planning. I welcome the rapporteur's proposals on the importance of internal control and the need to strengthen it. Finally, I would like to draw attention to the importance of the committee material explaining the role of the agencies. The agencies have a necessary role to play, but transparency and effectiveness dictate the need for clarification of their place in the governance of the Union. Thank you.
(HU) Mr President, thank you for giving me the floor. We have arrived at the end of the long, tension-filled process and at today's long-anticipated vote on the 2006 discharge, which can deservedly be regarded as a red letter day and a milestone in the annals of the European Parliament. A red letter day, as this is the first time that the European Court of Auditors has confronted us all with the 12% fault rate for the Structural Funds, which the sensation-hungry tabloid press naturally dished up as four billion missing euros. The Committee on Budgetary Control, which has responsibility in this matter, carried out the resulting work in full awareness of its political and professional responsibilities, with the assistance of Mr Jørgensen, the Danish rapporteur. Its aim was not to cause a scandal or stir up a sensation with unforeseeable consequences, but to apply the principles of transparent disclosure and come up with proposals which would offer a guarantee for avoiding such problems in the future And here we found a very good partner in the person of Vice-President Siim Kallas, to whom I would like to give particular thanks, and I am sure that we will in all probability be able to resolve all such issues in the future. Thank you.
(FR) Mr President, ladies and gentlemen, I would like to mention an aspect of importance concerning the discharge, namely the evaluation of actions through sampling.
When I was preparing my working document on the Commission's management of the CARDS programme on assistance for the Balkans, as part of the discharge, only 2.32% of operations could be audited by the Court of Auditors in order to evaluate the management methods used by the European Union for external actions in this region of Europe. One of the effects of the small sample size was that the Court of Auditors was unable to analyse the impact of external action on Montenegro because, out of the 256 actions financed, not one was examined.
Under these circumstances, how can impact really be measured? What scientific and financial reliability should be accorded to these evaluation reports? Although, from a statistical point of view, small samples can be used to estimate the behaviour of the systems, the samples still need to be representative, which was not the case with the appropriations used to finance actions in Montenegro under the CARDS programme. Collectively, European taxpayers would gain from an improvement in the Court of Auditor's methods for analysing samples in order to identify more clearly the effectiveness of appropriations from our budget.
(RO) I would like to emphasize two issues I consider very important as regards the discharge of the European Commission.
The first issue refers to the co-involvement of Member States in implementing the European budget. Although we have a joint management procedure between the Commission and Member States for 80% of the European budget, I believe new measures should be introduced in order to increase participation in all the budgetary process phases.
As regards control, I support the introduction of national declarations, endorsed by the Court of Accounts of each Member State, which would force the governments and payment agencies to take responsibility for the correct and objective assignment of Community funds.
Nevertheless, the action of suspending all payments in the case of detecting any deficiency should be used with considerable caution and only if serious problems are found in managing European funds.
The worryingly low absorption rates in the new Member States are the second extremely important aspect of budgetary discharge. It is not normal for all new Member States to have absorption rates 30% lower than initially expected in average.
For me, this signals not their incapacity to absorb European funds, but possible excessive bureaucracy from European institutions.
Mr President, I find myself in the very unusual situation of agreeing partly with something that Mr Hannan said just now, which was when he voiced his concern about the proliferation of agencies. We seem to create agencies more according to the desire of every Member State to have one on its territory, and then spread them like confetti around the Union, than according to a real and genuine need to do so.
If this trend continues, it will indeed lead to governance by agency at the expense, frankly, of the Commission, which is our executive and which is accountable to Parliament, and much more directly than the agencies, even if we do have more means than Mr Hannan admitted to control them.
Where I depart from him of course is when he goes over the top, as he usually does, and claims that these agencies have been created illegally. That is, of course, absolute nonsense. They were all created on the basis of the current Treaties, with a proper and due legal base. Whether it was wise to do so is another question, and we should certainly be very careful before we create any new agencies in the future.
(EL) Mr President, the European Parliament is a political body and I think we ought to consider the issues we are debating in a political manner. The measure which ought to link our activities, in my view, tells us two things. Let me take two examples from our discussions. The first is the matter of independent authorities or agencies. Of course, there is the question of major expansion of all these agencies, but it is impossible to say that the decentralisation of the independent agencies is not particularly useful. As there is a problem with great expansion, we will say no to all the independent agencies? Naturally this would not be possible.
The second relates to the infamous issue of our colleagues' salaries. This certainly is a problem, and we said so in committee. There is a vast difference, however, between saying that there is a problem and not giving exemption to Parliament for an entire year, and also between making very populist remarks, such as that we are all responsible and that claiming that there is no transparency. How can there be no transparency? We, the members of the committee, have seen the report.
Vice-President of the Commission. - Mr President, I should like to thank the honourable Members, the rapporteur and the members of the Committee on Budgetary Control.
The discussion on discharge has been very intensive this year, and the Commission has made several commitments to follow up Parliament's observations and recommendations. We will continue this intensive process, starting in May, when there will be a discussion in the Committee on Budgetary Control about our plans for next year.
This is an intensive process, and I would like to assure Parliament that we take our commitments very seriously and are going ahead with the proposals and ideas we have in common on increasing accountability, on cooperation with Member States and on increasing the responsibility of Member States in shared management issues. That is our common line, and we will work seriously on all those action plans and proposals.
There are different types of agencies. Firstly, there are executive agencies, which are clearly the responsibility of the Commission, and for which you give discharge to the Commission. We have some executive agencies, but have decided to have a moratorium on the establishment of new executive agencies.
What are the concerns surrounding traditional agencies? The problem of governance is a serious one, and there are several weak points as regards how to administer and handle those agencies. We should probably hold serious discussions on governance issues, but we should also not underestimate the political observations on their work - what they are doing and what the real benefits are - and Parliament has a very important role to play in evaluating and assessing how successful they are. Neither should we underestimate the positive aspects of both decentralisation and of having European bodies spread across Europe. That is not such a bad idea, if everybody considers his or her own country.
I should like to thank you once again for all your contributions, remarks, debates and discussions. We will continue with our commitments and action plans.
rapporteur. - (DA) Mr President, I would like to thank Commissioner Kallas. It is clear that we have been through a process where the waves have been a little choppy at times. There has been conflict between ourselves in Parliament and the Commission. However, it is a conflict that we have managed to transform into a dialogue. It has led to some good results and some good pledges from the Commission, and also to some very concrete action plans with specific deadlines and specific success criteria. We must persist during times when some Members from the more EU-sceptic groups say: 'it is just words, and words that have been said before'. This is not true! It is certainly not just about words, but about specific actions, which the Commission is now promising to implement. Some measures have already been implemented. In addition, some very specific deadlines have also been established, which we will be able to monitor. A key element is that we will now have a commissioner who will meet with the committee once a month in order to follow this process. This really is a great stride forward.
That said, by way of conclusion I would like to remind people why these problems arise. One of the reasons is that a considerable proportion of the funds is administered under shared management, i.e. 80% of the EU's funds are managed by the Member States. It is the responsibility of the Commission to follow the Treaty and it is a cross that it must bear. Therefore, we strongly criticise the Commission. However, in reality, much of the problem lies with the Member States. This is the reason why here in Parliament we are such staunch supporters of the idea of annual national audit declarations, signed at the appropriate political level, i.e. by the finance minister. This is happening already in a number of countries: Denmark, the Netherlands, the United Kingdom and Sweden. If we could achieve something similar in all EU countries, we would find that these auditing obligations would be taken more seriously in the individual countries. I think that we would actually gain a really good tool for eliminating those areas where things are not working in the individual countries.
rapporteur. - (ES) Mr President, sometimes we cannot see the wood for the trees. In this discharge procedure we have to say what is going wrong, and sometimes we forget how many things are going well, how many extremely competent staff we have in the Commission and in this House, in Parliament, including the ushers, so many services, the translators, the interpreters , who provide an excellent service. We forget how we are able to stretch the budget that we have in order to fulfil our objectives, how Parliament and the Commission have made more and more progress on the transparency policy.
There is still a challenge, a very important challenge for Parliament, which is the communication and information policy. It was one of the objectives that Parliament had for 2006, and I am not happy with how it has developed. We have elections in a year's time, and we need to know how to get there, which means improving our information procedures and continuing to be transparent, as we are being. Transparency, and I was rapporteur for this report, is compatible with having documents that are not public, as occurs in the Member States, for journalists, in businesses and in families. It is good for our work if there are levels of drafting criteria that have not passed through the sieve of public approval, and must therefore logically be the secret of those of us who are working on the matter.
I am entirely satisfied with the access that I have had to all of the information, and I think that the report that I am presenting on Parliament's accounts is a responsible report. I say that Parliament's accounts should be discharged, because Parliament, if you will allow me to say so, operates very well, and much better than some national parliaments, in a much more transparent way and with staff who work more hours than may be worked in similar parliaments.
This is not to say, therefore, that it is perfect: we need to keep working. We still have a long way to go, but in this political year, we have a positive picture of how we have used the money that our citizens have given us; we have used it well, transparently and coherently.
rapporteur. - (DE) Jutta Haug described my critical comments in the explanatory statement and in the main text as abhorrent and as scandal-mongering. I would like to read out a few quotations: 'The Heads of State and Government are inventing one agency after another. The agencies are eating up our money. There are no proper checks as to whether the agencies are really necessary. There is an extensive area free of control where nobody is really accountable. No planning is apparent. One agency after another is created, in order to be paid for consent to difficult topics by an undertaking for an interesting agency.'
These are all quotations from Herbert Bösch. They are much more critical than what I wrote. Aha! When I write it, it is called 'scandal-mongering', but Herbert Bösch, or course, is a member of the party and fits in with it. Yes, I have experienced this before. This is what I mean when I talk about the 'doublespeak' that rules here. This is the hypocrisy of the 'special' class, that people say 'it is dreadful to mention a scandal explicitly in an official Parliamentary paper' but then make critical comments publicly. This is one of the fundamental problems in this Parliament.
Naturally, people may have different opinions on whether or not to grant discharge, but that is not what these passages, which I read out at the beginning, were about - not at all. Rather, they were about basic considerations where, when it comes down to it, there is a real opportunity to show their true colours, people once again cover up what is going on here. That is the truly great problem for democracy in Europe, that the system here is not self-regulating, that it merely involves mutual backslapping.
Mr President, I would also like to ask to be allowed to make a personal statement under Article 145 at the end of the debate.
rapporteur. - (SV) I would like to take this opportunity to provide a little constructive criticism to the Commission and to the decentralised agencies, as I still think that the rapporteur, Hans-Peter Martin, has not managed to do so. As the rapporteur responsible for this question next year, I would like to focus on three main issues. They are also raised in the reports.
The first is evaluating the opportunities of grouping together the administrative functions of a majority of the smaller agencies, and so releasing resources and expertise in complying with the complicated regulatory framework surrounding the agencies. Many of these decentralised agencies have problems complying with overriding budgetary principles, for example, or the Financial Regulation, procurement legislation, etc. This is a recurring opinion here, and one which I hope the Commission will take further.
We also propose that the independent agencies, like other institutions, have their staff appropriations reduced by a percentage equivalent to posts which it is believed will not be filled. I believe that this too could free up considerable resources.
Last but not least, we propose that the assigned revenue which agencies pay in to the Commission each year and which is returned be deducted against the proposal in the budget on which the European Parliament is reaching a decision.
These are the three issues on which I would like to enter into an ongoing dialogue with the Commission and the decentralised agencies during this period, until I take over the discharge process.
Finally, I would also like to say something about the Court of Auditors' special report on the control, inspection and sanction systems relating to the rules on conservation of Community fisheries resources. It is, after all, part and parcel with discharge of the Commission which we are addressing today, and the Court of Auditors delivers a devastating criticism, which must lead to wide-ranging reform of the common fisheries policy.
Three conclusions which I have drawn, and which can also be found in the report we will be voting on, are first and foremost that it is unacceptable for Member States, year after year, to set quotas at a higher level than recommended by researchers for sustainable fisheries, secondly that the Commission and the Member States must be tougher when it comes to combating breaches of or fraud against the quota system and, thirdly, that we must draw up a new fisheries policy which strengthens the incentives and reasons for professional fishermen to protect stocks. These are three additional thoughts which I would like you to take seriously in the report we are voting on today.
rapporteur. - (DE) You cut me off, Mr President, when I called you a despot. I would like to justify why I do that.
I have been waiting for this answer since March 2007, in relation to a very, very important matter regarding an error by this Parliament which is serious for me personally and for my political work - when I was assigned to a group against which I have always fought, because I hold them to be Nazis in disguise - and I made a lengthy personal submission to you. In the meantime, I have lodged a complaint with the Ombudsman.
When it comes to one-minute speeches, Mr President, you have all your constructions off pat, and when it is supposed to be my turn, you do not allow me to take my turn, so I call you a despot. I also call you a despotic President because you arbitrarily singled out certain Members in the so-called incidents on 12 December, not those who were members of the party you still belonged to at the time, but apparently those who caught your eye.
I also call you a despot because you keep on cutting me off while I am speaking and say 'no, you will not give me that answer'. It is surprising that you are letting me finish speaking now.
Furthermore, I call you a despotic president because, on the basis of this additional enabling interpretation, and I am not the only one who believes this is untenable, procedures can in fact take place here that truly have no place in a proper Parliament, at least not the way I learned about it in school. However, for me, that is a very long time ago - if you read my curriculum vitae - to make me choose such an expression. A great deal must have taken place for that to happen.
I am, however, convinced that you allow this despotic approach precisely because in fact it was not a matter of seeking clarification on the question of the secretarial assistance allowance. You allowed me to be put in the pillory due to ludicrous errors of form that could happen to anybody - yes anybody, and I am sure they happen to every Member of this House. However, they obscure the fact that, according to internal investigations, at least EUR 80 million would have to be claimed back from Members of Parliament if there were equal treatment and proportionality of funds. These do not exist and therefore I maintain that indeed, in my opinion, you - as the political representative of 14% of Austrian voters - are, unfortunately, a despotic president who is inflicting unnecessary damage on this Parliament and the important underlying idea of Europe. I long to see a true, fair, democratic Parliament, where it would be neither necessary nor desirable to use such an expression.
Mr Martin, we are a free Parliament. Therefore, as is my duty, I allowed you to speak, in accordance with Rule 145. I do not wish to pass judgement on your explanation, merely to observe that I applied the Rules of Procedure fairly in order to give you the opportunity to say what you have said. On my own behalf, I would say that I try to be just and objective - and that I achieve that - in my dealings with all Members of Parliament.
The debate is closed. The vote will take place today.
(The sitting was suspended at 11.35 a.m. and resumed at 12.00 p.m.)